87 S.E.2d 209 (1955)
242 N.C. 233
Mary DAVIS
v.
SOUTHEASTERN FINANCE COMPANY, G. H. Ball, R. H. Nichols and S. W. Porter.
No. 454.
Supreme Court of North Carolina.
May 4, 1955.
Taylor & Mitchell, Raleigh, for plaintiff appellant.
Dupree & Weaver, Raleigh, for defendant Finance Co., appellee.
PER CURIAM.
Considering the evidence offered by plaintiff upon the trial in Superior Court, in the light most favorable to her, and giving to her the benefit of every reasonable inference, as must be done in considering a motion for judgment as of nonsuit, it would seem that the evidence is sufficient to take the case to the jury as against defendant Southeastern Finance Company in respect to the alleged assault, under the principle of respondeat superior.
Therefore the judgment from which appeal is taken must be reversed. In view *210 of this decision the Court refrains from a discussion of the evidence shown in the case on appeal.
Reversed.
BARNHILL, C. J., took no part in the consideration or decision of this case.